Citation Nr: 0402778	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

There is no valid evidence of qualifying service.  The 
appellant has alleged active duty service from September 1942 
to December 1945 and from August 1946 to April 1949.

In March 2002, the Board of Veterans' Appeals (Board) 
determined that the appellant had not met the basic 
eligibility requirements for legal entitlement to VA 
disability benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination of the 
Manila, Republic of the Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The appellant has not been sent a VCAA letter, and one must 
be sent.

It had previously been alleged that the appellant had 
qualifying service from September 1942 to December 1945.  
Currently, the appellant has submitted a WD AGO Form 100 
indicating service from August 1946 to April 1949 in the Army 
of the United States.  The form contains a different date of 
birth than that previously submitted.

The service department should be furnished the date of birth 
indicated on the WD AGO Form 100 which was received in May 
2002, and the September 1942 to December 1945 and August 1946 
to April 1949 service claimed.  Verification of both periods 
of service should be requested from the service department.  
38 C.F.R. § 3.203 (2003).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the appellant a 
VCAA letter.  

2.  The AOJ should provide the service 
department the date of birth which is 
indicated in the WD AGO Form 100 which 
was received in May 2002 and request 
verification from the service department 
of both claimed periods of service.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


